PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Velev, et al.		     	       		    :				    
	
Application No.  16/358,643
:	DECISION ON PETITION
Filed:        March 19, 2019
:
Attorney Docket No. 127-99-DIV

This is a decision on the “Petition to Withdraw Holding of Abandonment Based on Failure to Receive Response to Office Action in U.S. Patent No. 16/358,643”, filed on July 8, 2022, that is being treated as a  petition to withdraw the holding of abandonment under 37 CFR 1.181(a).

The petition under 37 CFR 1.181 is granted. 

A review of the application file record reveals that a restriction/election requirement was mailed on August 10, 2020, setting a shortened statutory period for reply of two months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. On February 10, 2021, applicant filed a “Response to Restriction Requirement” with a request for extension of time under 37 CFR 1.136(a) within the fourth month. On June 6, 2022, a communication was mailed informing applicant that the February 10, 2021, reply, though bona fide, was not compliant with the applicable rules. The communication allowed a shortened period for reply of two months from its mailing date with extensions of time under 37 CFR 1.136(a) available. On July 8, 2022, a Notice of Abandonment was mailed informing that the application is abandoned for failure to file a proper reply to the Office communication mailed on February 10, 2021. 

It is noted that the Notice of Abandonment is incorrect in that the record does not demonstrate that a Office action was mailed on February 10, 2021. Further, the time period running against this application is, at present, set by the communication mailed on June 6, 2022, which allowed a shortened period for response of two months from its mailing date with extensions of time under 37 CFR 1.136(a) available. It is noted that the extendable period in which to respond to the June 6, 2022, communication has not expired. Based on the aforementioned, it appears that the application was improperly held abandoned as the extendable period in which to respond to the June 6, 2022, Office action has not expired. The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 1611 to await applicant’s reply to the June 6, 2022, Office action. Applicant is informed this decision does not toll any time period running against the application. Likewise, no time period running against this application is tolled by the improper imposition of the holding of abandonment and mailing of the Notice of Abandonment. The period for response to the June 6, 2022, communication remains as set forth in the communication. Failure to file a proper response with any necessary extension of time under 37 CFR 1.136(a) will result in abandonment of the application.  

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-1600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET